Citation Nr: 0306289	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  94-48 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to April 
1972.

This appeal originates from a June 1993 rating decision in 
which the RO denied the veteran's claim for service 
connection for PTSD.  The veteran submitted a notice of 
disagreement with the decision in August 1993, and a 
statement of the case was issued in July 1994.  The veteran 
perfected his appeal to the Board of Veterans' Appeals 
(Board) in September 1994.  In May 1998 and August 2000, the 
Board remanded this matter to the RO for further evidentiary 
development.  

The veteran and his spouse testified at two hearings on 
appeal, one before an RO hearing officer in February 1995, 
and before the undersigned Board Member (now, Veterans Law 
Judge) in February 1998.  Transcripts of both hearings have 
been associated with the claims file.    


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While there is no indication that the veteran engaged in 
combat during service, he was assigned to the 507th 
Engineering Detachment in Vietnam which encountered enemy 
activity of varying degrees, including base mortar and rocket 
fire attacks, and had Graves Registration responsibilities.  

3.  The record contains medical evidence indicating that the 
veteran currently has PTSD, at least in part, as a result of 
"life threatening experiences," to include coming under 
mortar and rocket fire attack, and his current symptoms are 
related to such experiences.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for establishing service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, and in view of 
the Board's favorable disposition of the issue on appeal, the 
Board finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, as all 
notification and development action needed to render a fair 
decision on the claim has been accomplished.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by a veteran's 
active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2002).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor. 38 C.F.R. § 3.304(f). [Parenthetically, the Board 
notes that the version of the law in effect at the time the 
veteran initially filed his claim for service connection for 
PTSD required a "clear" diagnosis of PTSD, that requirement 
has since been eliminated; as, in this regard, the current 
version of 3.304(f) as regards the three regulatory criteria-
requiring only a diagnosis rendered in accordance with 38 
C.F.R. § 4.125(a)-which incorporates the provisions of the 
Fourth Edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM- IV)-is more favorable to the veteran, 
it must be considered in the adjudication of his claim.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  A more recent 
amendment to 38 C.F.R. § 3.304(f), effective May 7, 2002, 
which pertains to evidence necessary to establish a stressor 
based on personal assault, does not change the three criteria 
noted above, and is inapplicable to the claim on appeal.  See 
67 Fed. Reg. 10330-10332 (March 7, 2002).]

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether the veteran engaged 
in "combat with the enemy" in service.  The United States 
Court of Appeals for Veteran's Claims (Court) has held that 
the VA must make a specific finding as to whether the veteran 
engaged in combat.  See Gaines v. West, 11 Vet. App. 353, 359 
(1998); Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation 
in combat, a determination that is to be made on a case-by-
case basis, requires that a veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  If 
the evidence establishes that a veteran engaged in combat 
with the enemy and a claimed stressor is related to that 
combat, then his lay testimony alone may establish the 
occurrence of the claimed in-service stressor, and no further 
development or corroborative evidence is required, provided 
such testimony is "satisfactory," i.e., credible, and 
consistent with the circumstances, conditions, or hardships 
of service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); 
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  
If, however, the VA determines either that a veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat-related, 
his lay testimony, by itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Cohen, 10 Vet. App. at 147; Zarycki, 6 Vet. 
App. at 98.

The record includes several diagnoses of PTSD.  In January 
1993, a VA examiner diagnosed the veteran as having chronic 
PTSD, as did Edward Davis, PH.D., a clinical director and 
chief psychologist for a private community mental health 
center.  In an August 1993 statement, Dr. Davis relayed that 
he had been treating the veteran since the veteran's 
hospitalization in October 1976, during which time the 
veteran believed he was still in Vietnam.  Dr. Davis said 
that in the early years of treatment the veteran periodically 
mentioned instances of disturbing thoughts about and 
nightmares related to his experiences in Vietnam, but these 
symptoms had progressed to the point that they had become the 
focus of treatment.  Dr. Davis concluded by saying that PTSD 
was a valid and accurate diagnosis for the veteran, in 
addition to his chronic paranoid schizophrenia.  A private 
psychiatrist, Yasoda Modali, M.D, from the same community 
health center stated in a January 1998 letter that the 
veteran had been under his direction since August 1980 and 
that the veteran's diagnoses included PTSD.  Similarly, a VA 
psychiatrist who examined the veteran in December 1999 said 
that the veteran had a dual diagnosis of PTSD and 
schizophrenia.  In addition, diagnoses of PTSD are noted on 
VA examination reports in March 1993 and September 2000.  
Hence, it is clear from the foregoing medical evidence that 
the veteran indisputably carries a diagnosis of PTSD, thus 
satisfying the first of the three criteria for service 
connection for PTSD.  

As regards the next criterion, credible evidence that the 
claimed stressors actually occurred, the Board notes, at the 
outset, that the evidence does not establish that the veteran 
engaged in combat with the enemy.  His DD Form 214 and 
service personnel records show his military occupational 
specialty as Engineer Equipment Maintenance, and he was not 
awarded any decorations that evince combat.  Hence, under the 
governing legal authority noted above, the occurrence of the 
claimed in-service stressors must be corroborated by credible 
evidence.  See Cohen, 10 Vet. App. at 128; Zarycki, 6 Vet. 
App. at 91.

During the March 1993 VA psychiatric examination, the veteran 
reported (accurately) that he had spent 11 months and 4 days 
in Vietnam, and provided the following accounted of in-
service stressful experiences relayed by the examiner:   

Initially [the veteran] was placed on 
guard duty at an outpost where he 
regularly saw Vietcong approach the 
outpost and then be killed in his line of 
sight.  He also recalls vividly 
helicopter dropping napalm and he and his 
buddies handling foliage with Agent 
Orange on it.  He was involved in the Tet 
Offensive and witnessed a number of 
events in which he was shot at and snared 
in booby traps.  He recalls standing 
guard duty across from where body bags 
were being registered to be shipped back 
overseas.  After completing his time on 
guard duty, he entered a motor pool, 
which, although they operated behind the 
lines of action, he was regularly shot at 
by Vietcong and subject to ambush.

The veteran's service medical records do not conclusively 
verify that he was involved in the Tet Offensive as he 
reports, but certainly leaves open that possibility by way of 
his DA Form 50, which lists his campaign designation in 
Vietnam as "unnamed".  Regardless, the United States Armed 
Services Center for Unit Records Research provided the RO 
with copies of the Operational Reports - Lessons Learned (OR-
LL's) submitted by the 29th General Support Group (29th GS 
Gp), which was the higher headquarters of the veteran's 
assigned unit of the 507th Engineer Detachment.  These 
records, covering the period from May 1, 1970, through 
October 31, 1970, show that Graves Registration was one area 
of responsibility of the 29th GS Gp.  In fact, an OR-LL's 
record dated in August 1970 shows that during that particular 
quarter, the Group operated a total of five Graves 
Registration Collection Points, which processed a total of 
656 remains. This information is consistent with the 
veteran's reported stressor of seeing body bags being 
registered for shipment.    

The OR-LL's also show that the 29th GS Gp experienced enemy 
activity throughout the entire period, with varying ranges of 
severity noted as "low", "moderate" and "increased".  
These records further show that the base camp experienced 
mortar and rocket attacks on a number of occasions.  While 
there is no direct evidence that the veteran was physically 
present in locations of enemy activity, including base mortar 
and rocket attacks, such evidence is not required to verify a 
stressor.  As the Court has pointed out, "corroboration of 
every detail [of a claimed stressor] including the 
appellant's personal participation' is not required; rather, 
a veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure."  Pentecost v. Principi, 16 Vet. App. 124 
(2002) (citing to Suozzi v. Brown, 10 Vet. App. 307 (1997).  
Here, there is no evidence of record that contradicts 
specifically contradicts the veteran's assertions that he was 
on base during verified enemy activity.  Accordingly, and 
resolving all reasonable doubt in the veteran's favor (see 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990)), the Board finds that the evidence of record is 
consistent with the veteran's assertions of coming under 
enemy fire.

Although the veteran has reported additional stressors such 
as counseling injured servicemen and civilian victims at a 
hospital, riding in an ambulance, and assisting in caring for 
wounded servicemen and civilians (none of which have 
verified), the Board finds there is medical evidence that 
appears to link at least some of the stressors noted in the 
report of the March 1993 examination to the veteran's current 
PTSD.  In this regard, the Board notes that a September 2000 
VA examiner opined that while the stressors as provided by 
the RO (counseling of injured servicemen and civilian victims 
at a hospital, riding in an ambulance, assisting in caring 
for wounded servicemen and civilians) were not likely to have 
resulted in a diagnosis of PTSD, the "many more life 
threatening experiences as described fully in the [March 
1993] report" would qualify for a diagnosis of PTSD.  As at 
least one of the life threatening stressors noted on the 
March 1993 examination report (i.e., being in an area of 
ongoing enemy activity of varying degree, to include being 
subject to mortar and rocket attacks) has been verified, it 
follows that the September 2000 examiner found that the 
veteran has PTSD, at least in part, as a result of this 
stressor.  Moreover, given the nature of these experiences, 
and the current more subjective standard for determining the 
sufficiency of the stressor, pursuant to the DSM-IV (see 
Cohen, 10 Vet. App. at 141), the Board finds it likely that 
the verified stressor, alone, could have been sufficiently 
disturbing as to result in PTSD.  In view of the foregoing, 
and, again, resolving reasonable doubt in the veteran's 
favor, the Board finds that the remaining criterion for 
establishing service connection for PTSD-a medical nexus 
between the verified stressor and the veteran's 
symptomatology-has been satisfied.    

Under the circumstances of this case, and affording the 
veteran the benefit of the doubt on the second and third 
criterion for establishing service connection for PTSD, the 
Board finds that all three criteria under 38 C.F.R. 
§ 3.340(f) are met.  Accordingly, service connection for PTSD 
is warranted. 




ORDER

The claim for service connection for PTSD is granted.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

